UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6561



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


WILLIAM M. JACKSON BAILEY,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James P. Jones, Chief
District Judge. (5:98-cr-30001-JPJ-2)


Submitted:     July 31, 2008                 Decided:   August 8, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William M. Jackson Bailey, Appellant Pro Se. Jean Barrett Hudson,
Assistant United States Attorney, Ray Burton Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William M. Jackson Bailey appeals from the district

court’s   orders   denying    his   motion     for    reduction    of   sentence

pursuant to 18 U.S.C. § 3582(c) (2000), and denying his motion for

reconsideration.      We     have   reviewed    the    record     and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    United States v. Bailey, No. 5:98-cr-30001-

JPJ-2 (W.D. Va. filed Mar. 13, 2008 & entered Mar. 14, 2008; Apr.

14, 2008).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                    - 2 -